DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022, has been entered.  
Claims 1-5, 8, 9, 11-19, 24 and 25 are pending.  Claims 24 and 25 are new.
 
Response to Arguments
	Applicant argues that the amended claims “are not obvious over Cima in view of Schwantes at least because neither reference, alone or in combination, teaches or suggests administering trospium at a rate of 0.15 mg/day to 15 mg/day over a treatment period from 30 days to 150 days, as recited in claims 1 and 15.”  Reply at page 5.  Applicant further argues that the office rationale for the conclusion of obviousness is erroneous and insufficient to support a prima facie case of obviousness.  See Reply at page 6.  In this regard, Applicant suggests that teaching, suggestion and/or motivation in the prior art to use the claimed dosage amount over a period of time as it relates to safety does not reasonably lead to a conclusion that the claimed dose would be effective to reduce bladder spasms and involuntary detrusor contractions.  See id.
The argument is not persuasive.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
	Applicant also argues the claimed dosing regimen would not have been obvious over the combination of reference based on the assertions that “Schwantes discloses a much higher dose than that claimed” and “is not continuous administration and cannot maintain a sustained concentration of trospium in the bladder.”  Reply at pages 6-7.  Schwantes alleged higher dose is 5 to 35 mg over only 1-2 hours.  See Reply at page 7.  
This argument is also not persuasive.   As indicated below Schwantes teaches intravesicular instillation of 7.5 mg trospium chloride/20 ml.  This would read on “a mean average amount of from 0.15 mg to 15 mg/day of the trospium.”  Even if the alleged calculation of a higher dose were correct, the instant specification describes the “release of trospium continuously or intermittently to achieve a concentration of trospium in the bladder that produces a sustained, therapeutically effective concentration of trospium” to include an hour.  Page 12, lines 14-16 of instant specification.  Thus, the suggestion that voiding the bladder within 1-2 hours cannot maintain a sustained concentration in the bladder is specious since a sustain concentration can be considered to last 1-2 hours.  Incidentally, the argument also appears misguided because the sustained concentration is in the urine not in the bladder. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 9, 11-19, 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, claims 1 and 15 are amended to recite “a treatment period of from 30 days to 150 days.”  Although the specification discloses alternative ranges, some of which whose range would encompass the endpoints of the claimed range, the specification does not inherently support the claimed treatment period from 30 days to 150 days, much less any embodiment of the treatment period associated with unenumerated sustained concentration trospium in urine and a mean average amount of from 15 mg/day or 15 mg/day.  
Because claims 2-5, 8, 9, 11-14, 16-19, 24 and 25 require the claimed treatment period, they also rejected for failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 9, 11-19, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as
being unpatentable over Cima (US 20110152839, 6/23/2011; later patented as US
8679094) in view of Schwantes (US 5998430, 12/7/1999; cited in Applicant IDS).  
	Regarding claim 1, Cima teaches a device useful for treatment of bladder dysfunction through local administration of a drug that can be trospium and a method of treating bladder dysfunction, including overactive bladder.  See Abstract and paras. [0009], [0011] and [0105].  The device of Cima is taught to be well tolerated by the patient and thus to enable controlled release of the drug in the bladder (i.e., to enable release of the drug in the bladder to achieve a sustained concentration in urine in the bladder).  See abstract and para. [0177].  Cima teaches that the device can deliver the drug over an extended period, i.e., continuously, where the period is 12 hours to 90 days or more (current claims 24 and 25).  Para. [0172].  Given that the drug is administered continuously and intravesicularly such that the drug can act on the bladder tissue to exert its effect on bladder dysfunction, it is considered to be administered in an amount sufficient to produce a continuous therapeutic concentration of the drug in the bladder tissue.  
Although Cima teaches that the drug can be trospium, Cima does not give motivation to select trospium over the other drugs. 
Schwantes teaches a method of treatment of bladder dysfunction that comprises locally administering trospium chloride into the bladder of a patient.  See abstract and title.  Particularly, Schwantes teaches that other drugs are systemically absorbed even after local intravesicular delivery and thus result in side effects, but such side effects are not associated with intravesicular delivery of trospium (column 1, lines 34-44).  This provides motivation to select trospium over other antimuscarinic agents as the drug in the intravesicular drug delivery method of Cima.   In particular, Schwantes teaches that unlike other anticholinergics “intravesicular instillation of 7.5 mg trospium chloride/20 ml for a period of 12 hours” did not result in measurable plasma concentrations.  See col. 2, lines 58-67.  Further, daily intravesical instillation over a period of 4 weeks did not lead to local adverse effects to the bladder tissue.  See col. 3, lines 1-5. 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Cima and Schwantes and arrive at the instant claims providing for a therapeutic benefit in bladder dysfunction.  For instance, considering that Schwantes teaches and dosage amount over time that did not result in adverse effects, one of ordinary skill in the art would have found a teaching, suggestion and/or motivation to use the dosage amount over the same period without expecting adverse effects with the dosing regimen and administering that dosing regimen via a device taught by Cima.  
	Regarding claims 9, the trospium is delivered into the bladder from an intravesical drug delivery device (Cima, paragraphs 9, 11, 105, and Schwantes column I, lines 57-60) inserted directly into the bladder. Given that the device is inserted intravesicularly into the bladder, the trospium is released into the urine in the bladder.
Regarding claims 11 and 15-19, Cima teaches the intravesical drug delivery device comprises a housing which contains and controllably releases the trospium and is elastically deformable between a retention shape configured to retain the device in a patient's bladder and a deployment shape for passage of the device through the patient's urethra (current claim 18).   See paragraphs 9,11, 105 (Cima, paragraph 45).
Regarding claims 12, 13 and 19, Cima teaches the drug is in solid tablet form.   See para. [0039].
	Regarding claim 14, Cima teaches that “water or urine permeates through the wall of the tube, one or more apertures formed through the tube, or one or more passing pores formed through a porous tube. The water enters the reservoir, and is imbibed by the drug formulation.
Solubilized drug is dispensed at a controlled rate out of the reservoir through the one or more apertures, driven by osmotic pressure in the reservoir.”  Para. [0073].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 9, 11-14 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,500,200 (“the ‘200 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of both claims involve the same basic step of locally administrating trospium into the bladder to achieve the same, if not similar, sustained concentration of trospium in the urine in the bladder.   Although the disease, disorder or symptom intended to be treated differs, [t]he fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985); See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").

Claims 15-19 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,500,200 (“the ‘200 patent”) in view of claims 1-25 of U.S. Patent No. 8,679,094 (“the ‘094 patent”).
Regarding claims 15-19 and 25, the ‘094 patent teaches a device useful for treatment of bladder dysfunction through local administration of trospium (Claims 1 and 19), which renders obvious the use of the device in a method of treating bladder dysfunction. The device of the ‘094 patent is taught to be implanted and thus to enable controlled release of the drug in the bladder over time (i.e., to enable release of the drug in the bladder to achieve a sustained concentration in urine in the bladder) (see Claims 1 and 11). 
The ‘094 patent does not teach the dosing parameters of claim 15.
The claims of the ‘200 patent teach the claimed dosing parameters. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to use these dosing parameters of the ‘200 patent in a method of locally administering trospium to treat bladder dysfunction using the controlled release device of the ‘094 patent to intravesicularly deliver trospium to provide sustained and continuous dosing throughout the treatment period.  Further, although the disease, disorder or symptom intended to be treated differs, [t]he fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985); See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618